Opinion issued April 28, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00946-CV
                            ———————————
 STUART N. WILSON AND STUART N. WILSON & ASSOCIATES, P.C.,
                        Appellants
                                         V.
                          SILVIA TREVINO, Appellees


                    On Appeal from the 268th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 18-DCV-257235


                          MEMORANDUM OPINION

      This is an attempted appeal from the trial court’s interlocutory order granting

in part and denying in part Sylvia Trevino’s motion to dismiss pursuant to the Texas

Citizen’s Participation Act. Appellee filed a motion to dismiss this appeal, asserting

that this Court has no jurisdiction over this appeal. This Court requested a response,
and rather than responding to the motion to dismiss, appellants filed a voluntary

motion to dismiss stating that they no longer wish to pursue their appeal. Because

appellants’ motion to dismiss was not a joint or agreed motion and there was no

certificate of conference, we held this motion for ten days for a response. See TEX.

R. APP. P. 10.3. No response was filed.

      Accordingly, we grant appellants’ motion and dismiss the appeal. See TEX. R.

APP. P. 42.3; 43.2(f). Any pending motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                          2